Exhibit 10.7

RBC LEI No. ES7IP3U3RHIGC71XBUII

RBC Reference No. 2647616/2829828/2832527

Buyer LEI No. 54930055QGQJRIZH9F41

 

     Freddie Mac Loan No. FM/ATAX IIII TEBS- Series M-033

US!: I030361733/YQOOOOOOOOOOTOOOS2647616D2829828

RATE CAP AGREEMENT (SIFMA)

THIS RATE CAP AGREEMENT (this “Agreement”) is dated as of July 8, 2015 between
ROYAL BANK OF CANADA, a federally chartered Canadian bank (the “Seller”) and
ATAX TEBS III, LLC, a Delaware limited liability company (the “Buyer”), whereby
the parties agree as follows:

Section 1. Definitions and Incorporated Terms. For purposes of this Agreement,
the terms set forth below in the Cap Transaction Profile or in Exhibit A shall
have the meanings there indicated and capitalized terms that are used and not
otherwise defined herein shall have the meanings given to them (as completed
herein, where applicable) in the 2006 ISDA Definitions as published by the
International Swaps and Derivatives Association, Inc.

Cap Transaction Profile

 

Notional Amount:    USD $28,095,000 (amortizing as set forth in Schedule I
hereto). Trade Date:    July 8, 2015 Effective Date:    July 10, 2015
Termination Date:    August 15, 2020 Fixed Amount:   

Fixed Rate Payer:

   Buyer

Buyer’s Payment Date:

   July 10, 2015

Fixed Amount:

   USD $ 187,688.00 Floating Amounts:   

Floating Rate Payer:

   Seller

Cap Rate:

   3.00% per annum



--------------------------------------------------------------------------------

Payment Dates:

   Fifteenth (15th) calendar day of each month, commencing on August 15, 2015,
and ending on the Termination Date, subject to adjustment in accordance with the
Following Business Day Convention.

Period End Dates:

   Fifteenth calendar day of each month, not subject to adjustment.

Floating Rate Option:

   USD-SIFMA Municipal Swap Index

Count Fraction:

   Actual/Actual

Reset Dates:

   Effective Date and thereafter Weekly on Thursday.

Weighted Average Method:

   Applicable Business Days:    A day other than (a) a Saturday or a Sunday, (b)
any day on which banking institutions located in the city of New York, New York
are authorized or required by law to close, (c) a day on which the New York
Stock Exchange is closed or (d) any day on which Freddie Mac is closed. Rounding
Convention:    The simple arithmetic mean of rates expressed as a percentage
rounded to five decimal places. Calculation Agent:    The Seller

Additional Defined Terms

“Credit Support Document” means the Guaranty of the Credit Support Provider, if
any, and the Credit Support Annex, each as identified in Exhibit A hereto.

“Credit Support Provider” means the Person (if any) identified as such in Part 3
of Exhibit A.

“Damages” means an amount determined as provided in Section 11(b).

“Early Termination Date” has the meaning given to that term in Section 10(b).

“Local Business Day” in relation to a party means a day on which commercial
banks in the city indicated in that party’s address for notices hereunder are
open for business.

“Market Quotation” means an amount determined as provided in Section 12.

“Person” means an individual, an estate, a trust, a corporation, a partnership,
a limited liability company, or any other organization or entity, whether
governmental or private.

 

2



--------------------------------------------------------------------------------

“Reference Market-maker” has the meaning given to that term in Section 12(a).

“Taxes,” with respect to payments hereunder by the Seller, means any present or
future taxes, levies, imposts, duties or charges of any nature whatsoever that
are collectible by withholding except for any such tax, levy, impost, duty or
charge that would not have been imposed but for the existence of a connection
between the Buyer and the jurisdiction where the Tax is imposed.

“Termination Event” has the meaning given to that term in Section 9.

Section 2. Payments. On the Payment Date for the Buyer, it shall pay the Fixed
Amount and, on each Payment Date for the Seller, it shall pay the Floating
Amount for the Calculation Period ending on that Payment Date. The Seller’s
obligation to make any payment hereunder shall be subject to the condition
precedent that the Buyer has paid the Fixed Amount. If the Buyer fails to pay
the Fixed Amount to the Seller as and when due hereunder and does not remedy the
failure on or before the third Local Business Day after notice from the Seller,
the Seller may, by notice to the Buyer given not later than the fifth Local
Business Day after the end of the Buyer’s cure period, declare this Agreement to
be terminated, whereupon neither party shall have any further obligation
hereunder, except for the Buyer’s obligation to pay interest pursuant to
Section 4. Notwithstanding the foregoing, the Buyer shall, upon failure to pay
the Fixed Amount, remain liable to the Seller to pay the value of this
Agreement, calculated, on the date Seller declares this Agreement terminated, on
the basis of Market Quotation, which, for purposes of this Section 2 only, shall
be determined pursuant to Section 12, substituting the word “Seller” in each
instance when the word “Buyer” is utilized in such section. and the quotation
referred to in Section 12(b) shall be the amount in Dollars that a Reference
Market-Maker would charge as a Fixed Amount on such date of declaration of
termination. The value of this Agreement, if any, shall be the original Fixed
Amount less the amount of the Market Quotation determined in the manner
described in the previous sentence. If the difference is a negative number, the
value of this Agreement shall be zero.

Section 3. Making of Payments. All payments hereunder shall be made to the
account of the intended payee specified in Exhibit A, or to such other account
in New York City as that party may have last specified by notice, to the party
required to make the payment. All such payments shall be made in funds settled
through the New York Clearing House Interbank Payments System or such other
same-day funds as are customary at the time for the settlement in New York City
of banking transactions denominated in Dollars.

Section 4. Interest on Overdue Amounts. If any amount due hereunder is not paid
when due, interest shall accrue on that amount to the extent permitted by
applicable law at a rate per annum equal for each day that amount remains unpaid
to the sum of 1% and the rate per annum equal to the cost (without proof or
evidence of any actual cost) to the intended payee (as certified by it) if it
were to fund or of funding the relevant amount for that day.

Section 5. Supervening Illegality. If it becomes unlawful for either party to
make any payment to be made by it hereunder, as a result of the adoption of, or
any change in, or

 

3



--------------------------------------------------------------------------------

change in the interpretation of, any law, regulation or treaty, that party shall
give notice to that effect to the other party and shall use reasonable efforts
(a) to assign or transfer its rights and obligations under this Agreement,
subject to Section 14, to another of its branches, offices or affiliates, or to
any leading participant in the interest rate cap market, that may make those
payments lawfully and without withholding for or on account of Taxes or (b) to
agree with that other party to modify this Agreement or change the method of
payment hereunder so that the payment will not be unlawful. If an assignment or
agreement is not made as provided herein on or before the tenth Business Day
after that notice becomes effective, either party may give notice of termination
as provided in Section 10.

Section 6. Taxes.

(a) For the purpose of this Agreement, the Buyer hereby represents that it is a
“United States person” for purposes of the United States Internal Revenue Code
of 1986, as amended, and the Seller makes the representations set out in “B” of
Exhibit B. Except as otherwise required by law, each payment hereunder shall be
made without withholding for or on account of Taxes. If a party is required to
make any withholding from any payment under this Agreement for or on account of
Taxes, it shall:

(i) make that withholding;

(ii) make timely payment of the amount withheld to the appropriate governmental
authority;

(iii) forthwith pay the other party such additional amount as may be necessary
to ensure that the net amount actually received by it free and clear of Taxes
(including any Taxes on the additional amount) is equal to the amount that it
would have received had no Taxes been withheld; and

(iv) on or before the thirtieth day after payment, send the payee the original
or a certified copy of an official tax receipt evidencing that payment;
provided, however, that if the representation and warranty made by a party in
Section 7(c) proves not to have been true when made or, if repeated on each
Payment Date, would not then be true, or if a party fails to perform or observe
any of its covenants set forth in Section 7 or Section 8, the other party shall
be under no obligation to pay any additional amount hereunder to the extent that
the withholding would not have been required if the representation and warranty
had been true when made, or would have been true if so repeated, or if the
failure had not occurred.

 

4



--------------------------------------------------------------------------------

(b) If a party would be required to make any withholding for or on account of
Taxes and pay any additional amount as provided in Section 6(a) with respect to
any payment to be made by it in accordance with Section 2, it shall give notice
to that effect to the other party and shall use reasonable efforts

(i) to assign or transfer its rights and obligations under this Agreement,
subject to Section 14, to another of its branches, offices or affiliates, or to
any leading participant in the interest rate cap market, that may make the
payments to be made by it hereunder lawfully and without withholding for or on
account of Taxes; or

(ii) to agree with that other party to modify this Agreement or change the
method of payment hereunder so that those payments will not be subject to the
withholding. If an assignment or agreement is not made as provided herein on or
before the tenth day after that notice becomes effective, the party that would
be requited to make the withholding may give notice of termination as provided
in Section 10.

Section 7. Representations and Warranties.

(a) Each of the parties makes the representations and warranties set forth below
to the other as of the date hereof:

(i) It is duly organized and validly existing and has the corporate, partnership
or other power as a company and the authority to execute and deliver this
Agreement and to perform its obligations hereunder;

(ii) It has taken all necessary action to authorize its execution and delivery
of this Agreement and the performance of its obligations hereunder;

(iii) All governmental authorizations and actions necessary in connection with
its execution and delivery of this Agreement and the performance of its
obligations hereunder have been obtained or performed and remain valid and in
fultforce and effect;

(iv) This Agreement has been duly executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with the terms of this Agreement, subject to all applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors’ rights generally;

(b) The Seller makes the following additional representations and warranties to
the Buyer:

(i) No event or condition that constitutes (or that with the giving of notice or
the lapse of time or both would constitute) a Termination Event with respect to
it has occurred and is continuing or will occur by reason of its entering into
or performing its obligations under this Agreement;

(ii) There are no actions, proceedings or claims pending or, to its knowledge,
threatened, the adverse determination of which might have a materially adverse
effect on its ability to perform its obligations under, or affect the validity
or enforceability against it of, this Agreement;

 

5



--------------------------------------------------------------------------------

(iii) Each of the documents delivered by the Seller hereunder is, as of the date
stated in such document, true, accurate and complete in every material respect
or, in the case of financial statements, fairly presents the condition of the
Person indicated therein; and

(iv) Seller covenants, (RBC) represents and warrants that it is and shall, be
the reporting party for the Transaction if and to the extent such reporting is
required pursuant to Section 4r(a)(3) of the Commodity Exchange Act, as amended
(“CEA”), and shall in such case, report the Transaction to a Swap Data
Repository (as defined in Section I a(48) of the CEA, pursuant to any
requirements of 17 CFR Part 43, 45 and 46 applicable to the Transaction.

(c) In addition, if an Exhibit B on Tax Representations and Covenants is made a
part of this Agreement, each of the Buyer and the Seller makes the
representations and warranties set forth therein to the other and covenants as
set forth therein with the other with respect to certain matters relating to
Taxes.

Section 8. Documents. At or before the time of execution of this Agreement by
the Buyer, the Seller shall deliver to the Buyer evidence of the truth and
accuracy of the Seller’s representations in subsections (ii) and (iii) of
Section 7(a) as well as evidence of the authority, incumbency and specimen
signature of each Person authorized to execute and deliver this Agreement or any
other document to be delivered by the Seller under this Agreement on behalf of
the Seller. In addition, the Seller shall deliver to the Buyer at the times
specified in Part 2 of Exhibit A, each of the documents there specified.

Section 9. Termination Events. For purposes of this Agreement, “Termination
Event” means each of the events and circumstances listed below:

(a) The Seller fails to pay any amount payable by it hereunder as and when that
amount becomes payable and does not remedy that failure on or before the third
Local Business Day after notice from the Buyer of the failure;

(b) Any representation or warranty made by the Seller in this Agreement, other
than in Section 7(c), or made by any Credit Support Provider in any Credit
Support Document (or document related thereto) delivered hereunder proves to
have been incorrect, incomplete or misleading in any material respect at the
time it was made, or the Seller fails to deliver any document it is required to
deliver as provided in Part 2 of Exhibit A and does not remedy that failure on
or before the thirtieth day after notice from the Buyer of the failure or, in
the case of failure to deliver a Credit Support Document, does not remedy that
failure immediately;

(c) The Seller or any Credit Support Provider becomes the subject of any action
or proceeding for relief under any bankruptcy or insolvency law or any law
affecting creditors’ rights that is similar to a bankruptcy or insolvency law or
law relating to the composition of debts or seeks or becomes subject to the
appointment of a receiver, custodian or similar official for it or any of its
property or fails or is unable to pay its debts generally as they fall due;

 

6



--------------------------------------------------------------------------------

(d) The Seller or any Credit Support Provider fails to pay any amount payable by
it to the Buyer under any other agreement or under any instrument of the Seller
or any Credit Support Provider held by the Buyer and does not remedy that
failure during any applicable cure period;

(e) (i) There occurs a default, an event of default or another similar condition
or event (however described) in respect of the Seller or any Credit Support
Provider for the Seller under one or more agreements or instruments relating to
Specified Indebtedness in an aggregate amount of not less than the Threshold
Amount and as a result such Specified Indebtedness has been or may be declared
due and payable before it would otherwise have been due and payable or
(ii) there occurs a default by the Seller or any such Credit Support Provider in
making one or more payments on the due date thereof in an aggregate amount of
not less than the Threshold Amount under any such agreements or instruments or
under any Specified Transaction (after giving effect to any applicable notice
requirement or grace period) or (iii) the combined amounts of Specified
Indebtedness covered by clauses (i) and (ii) at least equal the Threshold
Amount.

For this purpose, “Specified Indebtedness,” with respect to any Person, means
all obligations of that Person (whether present or future, contingent or
otherwise, as principal or surety or otherwise) in respect of borrowed money;
“Specified Transaction” means any rate swap, currency swap, cross currency swap,
commodity-price swap, equity, equity-index, debt-linked or debt-index-linked
swap, rate cap, floor or collar, forward rate agreement, forward or spot foreign
exchange transaction, interest rate, currency or commodity-price option, any
cash-settled option on a security or index or group of securities, any
combination of any of the foregoing and any similar transaction; and “Threshold
Amount” means U.S. $10,000,000 (or the equivalent in any other currency or
currencies);

(f) Any Credit Support Provider fails to comply with or perform any agreement or
obligation to be complied with or performed by it in accordance with any Credit
Support Document to which it is a party if the failure is not remedied during
any applicable cure period; or any Credit Support Document expires or’
terminates or fails or ceases to be in full force and effect (in either case,
other than in accordance with its terms) prior to the satisfaction of all
obligations of the Seller under this Agreement; or any Credit Support Provider
or any Person purporting to act on its behalf disaffirms, disclaims, repudiates
or rejects, in whole or in part, or challenges the validity of, any Credit
Support Document to which it is a party;

(g) The Seller or any Credit Support Provider consolidates or amalgamates with,
or merges with or into, or transfers all or substantially all its assets to,
another entity, and the creditworthiness of the resulting, surviving or
transferee entity is materially weaker than that of the Seller or such Credit
Support Provider (as the case may be) as determined by the Buyer or Freddie Mac
immediately prior to such action; or

(h) Standard & Poor’s suspends or withdraws Party A’s long-term credit rating or
lowers Party A’s long-term credit rating below “BBB+” or Moody’s suspends or
withdraws Party A’s long-term credit rating or lowers Party A’s long-term credit
rating below “Baal”.

 

7



--------------------------------------------------------------------------------

Section 10. Early Termination.

(a) At any time while a Termination Event is continuing, the Buyer may, with the
prior written consent of Freddie Mac, or Freddie Mac may, in its absolute
discretion, give notice of termination in accordance with this Section. If a
party gives notice of supervening illegality, either party may give notice of
termination in accordance with this Section in the circumstances described in
Section 5. If a party is required to pay any additional amount pursuant to
Section 6, it may give notice of termination in accordance with this Section in
the circumstances described in Section 6.

(b) Any notice of termination hereunder

(i) shall state the grounds for termination;

(ii) shall specify a date that is not before, nor more than 10 days after, the
date the notice of early termination is given on which the payments required by
Section 11 shall be made as provided therein (the “Early Termination Date”); and

(iii) shall declare the obligations of the Seller to make the payments required
by Section 2 that are scheduled to be made after the Early Termination Date to
be terminated as of that date, and those obligations shall so terminate and be
replaced by the parties’ obligations to make the payments specified in
Section 11.

Section 11. Payments Upon Early Termination.

(a) If notice of termination is given pursuant to Section 10, the Seller shall
pay the Buyer its Damages.

(b) The Buyer’s Damages in the event of early termination shall be the Market
Quotation, if it can be determined. If it cannot be determined, the Buyer’s
Damages shall be an amount in Dollars equal to the sum of the losses (including
loss of bargain) determined by the Buyer that it may incur as a result of the
early termination or as a result of the event that served as the ground for
early termination.

(c) Payments to be made in accordance with this Section shall be made on the
Early Termination Date. If the Buyer is entitled to be paid any amount in
respect of its Damages in accordance with this Section, it shall submit to the
Seller a statement in reasonable detail of those Damages.

 

8



--------------------------------------------------------------------------------

Section 12. Market Quotation.

(a) For the purpose of determining the Market Quotation, the Buyer shall select,
with the consent of Freddie Mac, four leading participants in the interest rate
cap market (each a “Reference Market-maker”), in its sole discretion and in good
faith, with a view to minimizing the Market Quotation (to the extent required by
law); provided, however, that in doing so the Buyer shall be entitled to select
market participants that are of the highest credit standing and that otherwise
satisfy all the criteria that the Buyer applies generally at the time in
deciding whether to enter into an interest rate protection transaction.

(b) The Buyer shall request from each of the Reference Market-makers it has
selected a quotation of the amount in Dollars which that Reference Market-maker
would charge on the Early Termination Date as a flat amount for entering into an
agreement, effective on the Early Termination Date, pursuant to which it would
be obligated to make all the payments scheduled to be made by the Seller under
Section 2 of this Agreement after the Early Termination Date.

(c) The Market Quotation shall be the arithmetic mean (rounded up, if necessary,
to the nearest cent) of the amounts described in Section 12(b) that are quoted
to the Buyer by the Reference Market-makers it has selected or, if only one
Reference Market-maker will quote such a fee, the Market Quotation Value shall
be the amount quoted by that Reference Market-maker.

Section 13. Costs and Expenses.

(a) Each of the parties shall pay, or reimburse the other on demand for, all
stamp, registration, documentation or similar taxes or duties, and any penalties
or interest that may be due with respect thereto, that may be imposed by any
jurisdiction in respect of its execution or delivery of this Agreement. If any
such tax or duty is imposed by any jurisdiction as the result of the conduct or
status of both parties, each party shall pay one half of the amount of the tax
or duty.

(b) The Seller shall pay, or reimburse the Buyer on demand for, all reasonable
costs and expenses incurred by the Buyer in connection with enforcement of its
rights under this Agreement or as a consequence of a Termination Event,
including, without limitation, fees and expenses of legal counsel.

Section 14. Nonassignment. Neither party shall assign or otherwise transfer its
rights or obligations hereunder or any interest herein to any other Person or
any of its other branches or offices without the prior written consent of the
other party to this Agreement and Freddie Mac, unless the assignment or transfer
by the Seller is pursuant to Section 5 or Section 6 and provided that:

(a) the Seller gives the Buyer 10 Business Days’ prior written notice of the
assignment or transfer;

 

9



--------------------------------------------------------------------------------

(b) the assignee or transferee meets the criteria set forth in Section S(i) or
Section 6(b), as the case may be;

(c) the credit policies of the Buyer or Freddie Mac at the time would permit the
Buyer to purchase an interest rate cap from the assignee or transferee without
credit support;

(d) a Termination Event does not occur as a result of such transfer;

(e) on or prior to the effective date of the transfer, this Agreement
(including, without limitation, any Tax covenants (if any) in Exhibit B to this
Agreement) and all other related documents shall have been amended to reflect
the transfer in a manner reasonably satisfactory to Buyer; and

(f) on or prior to the effective date of the transfer, Seller shall have agreed
in writing to indemnify and hold harmless Buyer in a manner reasonably
satisfactory to Buyer from and against any adverse tax consequences and any
related fees, expenses and other losses resulting from the transfer, subject to
the following conditions: (i) notwithstanding Seller’s duty to indemnify Buyer,
Buyer shall at all times retain sole control and decision-making authority with
regard to any tax issues affecting Buyer or related litigation arising from or
in connection with said transfer; and (ii) such indemnification shall be made as
such expenses are incurred by Buyer- and at such time as Buyer is required to
pay any such tax liability, provided that Seller shall not be required to make
such indemnification until five Business Days after it has received written
notice from Buyer of expenses or liabilities for which Buyer seeks
reimbursement.

Any purported transfer in violation of this Section shall be void, The parties
are acting for purposes of this Agreement through their respective branches or
offices specified in Exhibit A.

The Seller shall not withhold its consent to an assignment or transfer proposed
by the Buyer, or by any subsequent assignee or transferee of the Buyer, if the
Seller would be entitled to make the payments it is required to make pursuant to
Section 2 to the proposed assignee or transferee lawfully and without
withholding for or on account of Taxes and the proposed assignee or transferee
assumes the obligations of the Buyer under the Tax covenants (if any) of the
Buyer in Exhibit B to this Agreement to the satisfaction of the Seller.
Notwithstanding the provisions of this Section 14 to the contrary, the Seller
consents to the assignment of the Buyer’s interest herein ultimately to Freddie
Mac. Accordingly, all payments hereunder shall be made in accordance with
Section 3 hereof and to the account of the Servicer as specified in Exhibit A
hereto. The Seller agrees that Freddie Mac may exercise the rights of the Buyer
hereunder from time to time, and Buyer agrees that the Seller may rely
conclusively on the written instructions of Freddie Mac to Seller made pursuant
to this Agreement.

Section 15. Waivers: Rights Not Exclusive. No failure or delay by a party in
exercising any right hereunder shall operate as a waiver of, or impair, any such
right. No

 

10



--------------------------------------------------------------------------------

single or partial exercise of any such right shall preclude any other or further
exercise thereof or the exercise of any other right. No waiver of any such right
shall be effective unless given in writing. No waiver of any such right shall be
deemed a waiver of any other right hereunder. The right to terminate provided
for herein is in addition to, and not exclusive of, any other rights, powers,
privileges or remedies provided by law.

Section 16. Interpretation. The section headings in this Agreement are for
convenience of reference only and shall not affect the meaning or construction
of any provision hereof.

Section 17. Notices. All notices in connection with this Agreement shall be
given by telex or cable or by notice in writing hand-delivered or sent by
facsimile transmission or by airmail, postage prepaid. All such notices shall be
sent to the telex or telecopier number or address (as the case may be) specified
for the intended recipient in Exhibit A (or to such other number or address as
that recipient may have last specified by notice to the other party). All such
notices shall be effective upon receipt, and confirmation by answerback of any
notice sent by telex as provided herein shall be sufficient evidence of receipt
thereof, and telephone confirmation of receipt of any facsimile transmission in
accordance with Exhibit A shall be sufficient evidence of receipt thereof.

Section 18. Amendments. This Agreement may be amended only by an instrument in
writing executed by the parties hereto.

Section 19. Survival. The obligations of the parties under Section 6, Section II
and Section 13 shall survive payment of the obligations of the parties under
Section 2 and Section 4 and the termination of their other obligations
hereunder.

Section 20. Jurisdiction; Governing Law.

(a) Any action or proceeding relating in any way to this Agreement may be
brought and enforced in the courts of the State of New York or of the United
States for the Southern District of New York, and each of the parties
irrevocably submits to the nonexclusive jurisdiction of each such court in
connection with any such action or proceeding.

(b) This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York without reference to its choice of law doctrine.

Section 21. Independence of this Agreement. It is the parties’ intention that no
other agreements or arrangements between them or any of their affiliates affect
the transaction provided for herein except as expressly provided herein.
Therefore, except as expressly provided herein, the Seller’s obligation to make
payments to the Buyer hereunder shall not be subject to early termination or to
any condition precedent, no such payment obligation shall be netted against any
payment due from the Buyer or any third party under any other agreement or
instrument, and neither the Seller nor any third party shall have any right to
set off any such payment due from the Seller to the Buyer or withhold any such
payment, in whole or in part, pending payment of any amount payable by the Buyer
or any third party to the Seller or any third party. In addition, the terms set
forth in this provision

 

11



--------------------------------------------------------------------------------

may not be modified except in a written amendment to this Agreement executed by
both parties hereto that (i) is expressly identified in capital letters as
modifying this provision (identified by its title) and (ii) deals only with such
modification.

Section 22. Waiver of Jury Trial. Each of the Buyer and the Seller,
respectively, hereby waives, to the fullest extent permitted by applicable law,
any right it may have to a trial by jury in respect of any suit, action or
proceeding relating to this Agreement or any Credit Support Document. Each of
the Buyer and the Seller (i) certifies that no representative, agent or attorney
of the other party or any Credit Support Provider has represented, expressly or
otherwise, that such other party would not, in the event of such suit, action or
proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that it
and the other party have been induced to enter into this Agreement and provide
for any Credit Support Document, as applicable, by, among other things, the
mutual waivers and certifications in this Section.

Section 23. Setoff. The obligation to pay amounts due hereunder shall be
absolute and unconditional and shall not be subject to diminution by set-off,
recoupment, counterclaim, abatement or otherwise.

Section 24. Counterparts: Integration of Terms. This Agreement may be executed
in counterparts, and the counterparts taken together shall be deemed to
constitute one and the same agreement. This Agreement contains the entire
agreement between the parties relating to the subject matter hereof and
supersedes all oral statements and prior writings with respect thereto.

Section 25. Contractual Currency. The provision on Contractual Currency set
forth in Part 4 of Exhibit A will apply if the Seller or any Credit Support
Provider for the Seller is not organized in the U.S. or is acting through any
office outside the U.S.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have caused this Agreement to be duly executed
and delivered as of the day and year first written above.

 

ROYAL BANK OF CANADA By  

/s/ Suzanna Mezzanotte

Name  

SUZANNA MEZZANOTTE

Title   AUTHORIZED SIGNATORY ATAX TEBS III, LLC, a Delaware limited liability
company By: AMERICA FIRST MULTIFAMILY INVESTORS, L.P., a Delaware limited
partnership, member   By: AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP
TWO, a Delaware limited partnership, its general partner     By:   THE
BURLINGTON GROUP, LLC, a Delaware limited liability company, its general partner
      By:  

/s/ Craig S. Allen

        Craig S. Allen         Chief Financial Officer

[Signature Page to ATAX TEBS III Rate Cap Agreement]

 

13



--------------------------------------------------------------------------------

SCHEDULE I

AMORTIZATION SCHEDULE

 

From and Including    To but Excluding    Notional Amount  

07/10/2015

   08/15/2015    $ 28,095,000.00   

08/15/2015

   09/15/2015    $ 28,092,295.94   

09/15/2015

   10/15/2015    $ 28,088,239.34   

10/15/2015

   11/15/2015    $ 28,084,162.44   

11/15/2015

   12/15/2015    $ 28,080,065.17   

12/15/2015

   01/15/2016    $ 28,075,947.40   

01/15/2016

   02/15/2016    $ 28,071,809.05   

02/15/2016

   03/15/2016    $ 28,062,226.95   

03/15/2016

   04/15/2016    $ 28,052,596.95   

04/15/2016

   05/15/2016    $ 28,042,918.79   

05/15/2016

   06/15/2016    $ 28,033,192.25   

06/15/2016

   07/15/2016    $ 28,023,417.07   

07/15/2016

   08/15/2016    $ 28,013,593.01   

08/15/2016

   09/15/2016    $ 28,003,719.84   

09/15/2016

   10/15/2016    $ 27,993,797.30   

10/15/2016

   11/15/2016    $ 27,976,186.71   

11/15/2016

   12/15/2016    $ 27,958,488.06   

12/15/2016

   01/15/2017    $ 27,940,700.92   

01/15/2017

   02/15/2017    $ 27,920,281.38   

02/15/2017

   03/15/2017    $ 27,899,760.28   

03/15/2017

   04/15/2017    $ 27,879,137.10   

04/15/2017

   05/15/2017    $ 27,858,411.34   

05/15/2017

   06/15/2017    $ 27,837,582.49   

06/15/2017

   07/15/2017    $ 27,813,538.29   

07/15/2017

   08/15/2017    $ 27,789,374.41   

08/15/2017

   09/15/2017    $ 27,765,090.26   

09/15/2017

   10/15/2017    $ 27,740,685.24   

10/15/2017

   11/15/2017    $ 27,716,158.74   

11/15/2017

   12/15/2017    $ 27,691,510.16   

12/15/2017

   01/15/2018    $ 27,666,738.89   

01/15/2018

   02/15/2018    $ 27,641,844.33   

02/15/2018

   03/15/2018    $ 27,616,825.86   

03/15/2018

   04/15/2018    $ 27,591,682.85   

04/15/2018

   05/15/2018    $ 27,566,414.70   

05/15/2018

   06/15/2018    $ 27,541,020.78   

06/15/2018

   07/15/2018    $ 27,515,500.46   

07/15/2018

   08/15/2018    $ 27,489,853.11   



--------------------------------------------------------------------------------

From and Including    To but Excluding    Notional Amount  

08/15/2018

   09/15/2018    $ 27,464,078.10   

09/15/2018

   10/15/2018    $ 27,438,174.80   

10/15/2018

   11/15/2018    $ 27,412,142.56   

11/15/2018

   12/15/2018    $ 27,385,980.75   

12/15/2018

   01/15/2019    $ 27,359,688.72   

01/15/2019

   02/15/2019    $ 27,333,265.82   

02/15/2019

   03/15/2019    $ 27,306,711.40   

03/15/2019

   04/15/2019    $ 27,280,024.81   

04/15/2019

   05/15/2019    $ 27,253,205.38   

05/15/2019

   06/15/2019    $ 27,226,252.46   

06/15/2019

   07/15/2019    $ 27,199,165.38   

07/15/2019

   08/15/2019    $ 27,171,943.47   

08/15/2019

   09/15/2019    $ 27,144,586.07   

09/15/2019

   10/15/2019    $ 27,117,092.49   

10/15/2019

   11/15/2019    $ 27,089,462.06   

11/15/2019

   12/15/2019    $ 27,061,694.10   

12/15/2019

   01/15/2020    $ 27,033,787.92   

01/15/2020

   02/15/2020    $ 27,005,742.84   

02/15/2020

   03/15/2020    $ 26,977,558.17   

03/15/2020

   04/15/2020    $ 26,949,233.20   

04/15/2020

   05/15/2020    $ 26,920,767.24   

05/15/2020

   06/15/2020    $ 26,892,159.59   

06/15/2020

   07/15/2020    $ 26,863,409.55   

07/15/2020

   08/15/2020    $ 26,834,516.40   

 

A-2



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE ADDRESSES AND OTHER MATTERS

Part 1: Addresses for Notices and Accounts for Payments:

The Seller:

 

Address:   ROYAL BANK OF CANADA   2nd Floor   Royal Bank Plaza   200 Bay Street
  Toronto, Ontario M5J 2W7   Attention:  Managing Director, GRM Trading Credit
Risk   Facsimile:  (416) 842-4839 Payments to Seller:   Bank Name:    JPMorgan
Chase Bank, New York   ABA#:    021000021   Account Name:    Royal Bank of
Canada, Toronto   Account Number:    001-1-153004   Beneficiary Swift No.:   
ROYCCAT3IMM

The Buyer:

 

Address:    ATAX TEBS III, LLC    1004 Farnam Street, Suite 400    Omaha,
Nebraska 681 02    Attention: Chad L. Daffer    Phone: 402.930.3085    Fax:
402.930.3047   

With a copy to:

 

America First

   Attn: Mark Hiatt    1004 Farnam Street, Suite 400    Omaha, Nebraska 68102   
Phone: 402.930.3085    Fax: 402.930.3047    with a copy to:    Kutak Rock LLP   
1650 Farnam Street    Omaha, Nebraska 68102    Attention:   Conal Hession   
Facsimile:   (402) 231-8806    Telephone:  (402) 346-1148



--------------------------------------------------------------------------------

copies to Freddie Mac:

 

Address:    Federal Home Loan Mortgage Corporation    8100 Jones Branch Drive   
Mail Stop B2E    McLean, Virginia 22102    Attention: Multifamily Loan
Accounting/Operational Close    Telephone: (703) 714-4177    Fax: 571-382-4798
   E-Mail: mtla@freddiemac.com    and    Federal Home Loan Mortgage Corporation
   8100 Jones Branch Drive    Mail Stop B4G    McLean, Virginia 22102   
Attention: Multifamily Asset Management/Servicing    Telephone: (703) 714-3194
(Steve Power)    E-Mail: mf spi hedge@freddiemac.com    and    Federal Home Loan
Mortgage Corporation    8200 Jones Branch Drive    Mail Stop 210    McLean,
Virginia 22102    Attention: Managing Associate General Counsel - Multifamily   
Real Estate (Legal Division)    Telephone: (703) 903-2538    E-Mail:
Joshua_schonfeld@freddiemac.com

Payments to Buyer (pursuant to Section 3, payments are to be made as will be
specified):

 

Bank Name:    FRB New York ABA No.:    021039513 ACCTName:    FHLMC Investor PI
ACCTNo.:    380530 Reference:    MFTEBS-M033 ATTN:    MFRRO – Loan Accounting
714-4177

Part 2: Credit Support Provider for the Seller: NONE

 

A-2



--------------------------------------------------------------------------------

Part 3: Each reference in this Agreement to Dollars (the “Contractual Currency”)
is of the essence. The obligation of each party in respect of any amount due
under this Agreement in the Contractual Currency is, notwithstanding any payment
in any other currency (whether pursuant to a judgment or otherwise), be
discharged only to the extent of the amount in the Contractual Currency that the
intended payee may, in accordance with normal banking procedures, purchase with
the sum paid in that other currency (after any premium and costs of exchange) on
the Business Day in New York City immediately following the day on which that
payee receives the payment. If the amount in the Contractual Currency that may
be so purchased for any reason falls short of the amount originally due, the
party owing that amount shall pay such additional amount, in the Contractual
Currency, as is necessary to compensate for the shortfall. Any obligation of
that party not discharged by that payment shall, to the fullest extent permitted
by applicable law, be due as a separate and independent obligation and, until
discharged as provided herein, shall continue in full force and effect.

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

TAX REPRESENTATIONS AND COVENANTS

 

A. Tax Representations and Covenants

Representations of each of the Seller and the Buyer

It is not required by any applicable law, as modified by the practice of any
relevant governmental authority, to make any deduction or withholding for or on
account of any Tax from any payment (other than interest under Section 4 to be
made by it to the other party) under this Agreement. In making this
representation, it may rely on (i) the accuracy of any representation made by
the other party below in this Exhibit and (ii) the satisfaction of the covenant
of that other party contained below in this Exhibit and the accuracy and
effectiveness of any document provided by that other party pursuant to any such
covenant.

 

B. Payee Tax Representations

Of the Seller:

Seller is a federally chartered bank organized under the laws of Canada and each
payment received or to be received by it under this Agreement will be
effectively connected with its conduct of a trade or business in the United
States.

Of the Buyer:

Buyer is a United States person for purposes of the United States Internal
Revenue Code of 1986, as amended, and is not acting as an agent or intermediary
for a foreign Person.

 

C. Covenants

Of Each Party:

If a party is required at any time to execute any form or document in order for
payments to it hereunder to qualify for exemption from withholding for or on
account of Taxes or to qualify for such withholding at a reduced rate, that
party shall, as soon as practicable after request from the other party, execute
the required form or document and deliver it to that other party.

Of the Seller:

W-8ECI

Of the Buyer:

W-9



--------------------------------------------------------------------------------

COMPANY CERTIFICATE OF AUTHORITY

TO ENTER INTO DERIVATIVE TRANSACTIONS

CERTIFIED AND RATIFIED, that ATAX TEBS III, LLC, A DELAWARE LIMITED LIABILITY
COMPANY (the “Company”), may enter into derivative transactions, including
interest rate protection transactions, and any agreements relating to the
foregoing (collectively referred to herein as “Transactions”) with Royal Bank of
Canada (“Provider”), from time to time, relating to such notional amount or
amounts as may be necessary, appropriate or advisable, in the judgment of any
“Authorized Officer” of the Company.

CERTIFIED FURTHER, that the “Authorized Officer” of the Company shall be:

 

Name

       Specimen Signature America First Multifamily Investors, L.P., a Delaware
limited partnership    Member   America First Capital Associates Two, a Delaware
limited partnership, its general partner      By: The Burlington Group, LLC, a
Delaware limited liability company, its general partner        By:             
Craig S. Allen           Chief Financial Officer

CERTIFIED FURTHER, that all governmental and other consents, if any, that are
required to have been obtained by the Company with respect to the Transaction
have been obtained and are in full force and effect, and all conditions of any
such consents have been complied with, that any Authorized Partner is hereby
authorized and directed, in the name of the Company, to execute, deliver and
perform any and all instruments, agreements, confirmations, certificates and
documents evidencing or in any way relating to the Transactions of the Company
with Provider, and to take any other such actions as he or she shall deem
necessary, appropriate or advisable to carry out the intent and purposes of the
foregoing Certifications.

CERTIFIED FURTHER, that Provider is authorized to rely upon these Certifications
until written notice of revocation is received by Provider from the Company
(which revocation shall be effective only prospectively), and that the authority
hereby granted shall apply with equal force and effect to any successors in
office to any Authorized Officer.

The foregoing is a full, true and correct copy of the Company Certificate of
Authority. The above specimen signatures are true and genuine signatures of each
Authorized Partner.

IN WITNESS WHEREOF, I have hereunto set my hand, on this 8th day of July, 2015.

 

  By:  

/s/ Andrew F. Grier

  Name:   Andrew F. Grier   Title:   Fund Analyst (should not be individual
executing above)



--------------------------------------------------------------------------------

POWER OF ATTORNEY

KNOW ALL MEN BY THESE PRESENTS THAT Royal Bank of Canada (hereinafter referred
to as the “Bank”), a body corporate duly incorporated by Chapter 59 of the Acts
Of Parliament of Canada for the year 1869 and governed by the provisions of the
Bank Act, being S.C. 1991, c. 46, as amended, do hereby make, constitute and
appoint any one of the following persons:

Cecile Hollevoet

James Cogill

Matthew Gilchrist

Irene Klausmann

Suzanna Mezzanotte

Bryan Osmar

Ruth Preston

as the true and lawful Attorney(s). In-Fact of the-sank, acting individually, to
execute and deliver in the name of and on behalf of the Bank any and all
agreements, acknowledgements; confirmations or other documents or instruments
documenting or Otherwise relating to trading activity of the sank or effecting
any type of financial or other transaction to which the Bank is a party, whether
Involving credit or other derivatives or otherwise, whether for hedging or any
other purpose, and whether Involving Interest rates, currencies, precious metals
or other commodities, securities, deposits or placements, or otherwise, and
including, by way of specific example only and without any limitation to the
foregoing, rate swap, rate cap, rate floor, rate collar and currency and
interest exchange transactions, forward rate transactions or other exchange or
Interest rate protection transactions, repurchase and reverse repurchase
agreements, any transaction documented under a credit support annex, including,
without limitation, the UK law form of the ISOA Credit Support Annex or any
combination of any such transactions or agreements or any option with respect to
any such transactions or agreements, In each case-entered into by the Bank, and
each and every such agreement, acknowledgement confirmation or other document or
instrument to be In such form as the above-appointed Attorney(s)-In-Fact may
determine in their sole and absolute discretion, as evidenced by the execution
thereof,

The Power of Attorney dated as of the 27th day of October 2009 In relation to
the above-mentioned matters Is hereby revoked and cancelled as of the date
hereof.

The Bank hereby ratifies and confirms all that the said Attorney(s)-li1-Fact may
have done or caused to be done or do or cause to be done by virtue hereof.

IN WITNESS WHEREOF the duly authorized representatives Of the Bank have affixed
their respective signatures In the City of Toronto, this 1st day of April 2011,

 

ROYAL BANK OF CANADA per: Executive Vice-President

per:

/s/ Emily Jelich Emily Jelich Vice-President



--------------------------------------------------------------------------------

CERTIFICATE OF INCUMBENCY

I, D. Bruce Macdonald, Executive-Vice-President of Royal Bank of Canada, hereby
confirm that te signatories appearing opposite the following persons names are
the genuine signatures of each such person set out below is a sample of their
true signature.

 

Cecile Hollevoet

/s/ Cecile Hollevoet James Cogill /s/ James Cogill Matthew Gilchrist /s/ Matthew
Gilchrist Irene Klausmann /s/ Irene Klausmann Suzanna Mezzanotte /s/ Suzanna
Mezzanotte Bryan Osmar Ruth Preston

DATED as of this 1st day of April, 2011.

 

/s/ D. Bruce MacDonald

D. Bruce MacDonald

Executive Vice-President



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA

EXTRACT FROM THE ADMINISTRATIVE RESOLUTIONS ADOPTED BY THE BOARD OF

DIRECTORS OF ROYAL BANK OF CANADA

(hereinafter referred to as the “Bank”)

(Adopted October 14, 2004 and as amended on November 30, 2004, August 26, 2005,

October 18, 2005, December 9, 2005, April 11, 2006, August 25, 2006,

January 23, 2007, May 25, 2007, November 30, 2007, May 29, 2008, January 23,
2009,

December 3 reconvened December 4, 2009, and December 2, 2010)

 

 

ADMINISTRATIVE RESOLUTION 4.2

 

4.2 (a) Any two of the following officers of the Bank acting together, viz; the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Administrative Officer, the Chief Financial Officer, the Chief Risk Officer, a
Group Head, the Chief Human Resources Officer, a Senior Executive
Vice-President, an Executive Vice-President, the Chief Internal Auditor, a
Senior Vice-President, a Regional President, a Vice-President, or any other duly
appointed officer of the Bank (herein individually or collectively referred to
as “Officers”), or any one of such Officers acting together with the Secretary
or Assistant Secretary are hereby authorized to sign and deliver for and on
behalf of the Bank any contract, deed, document, undertaking, authorization,
appointment or writing whatsoever (herein individually and collectively referred
to as “Bank Instrument”) and such persons, acting as aforesaid, may further
grant powers of attorney constituting any other parson or persons the true and
lawful attorneys of the Bank td sigh and deliver one or more Bank Instruments,
and to do and perform one or more acts ortnings which may be necessary or
desirable to carry on the business and affairs of the Bank. (b) For greater
certainty, powers of attorney executed in accordance with the provisions of
4.2(a) above may be general or specific in terms, but may not empower the
attorneys so constituted to delegate or substitute in tum any of the powers
conferred upon them. (c) Any Bank Instrument signed and delivered in accordance
with the provisions of 4.2(a) above (Including pursuant to any power of attorney
granted thereunder), or any Bank Instrument signed in any other manner in
accordance with the specific authorization of the directors expressed by
resolution and delivered for and on behalf of the Bank, shall be binding upon
the Bank for all legal purpose whether Or not the seal of the Bank is affixed to
such Bank Instrument or power of attorney.

I, A. Nancy Santini, Assistant Secretary of Royal Bank of Canada, hereby certify
that the above extract Is a true and correct extract from the Administrative
Resolutions passed by the Board of Directors of Royal Bank of Canada on
October 14, 2004 and as amended on November 30, 2004, August 26, 2005, October
18, 2005, December 9, 2005, April 11, 2006. August 25, 2006, January 23, 2007,
May 25, 2007, November 30, 2007, May 29, 2008, January 23, was, December 3
reconvened December 4, 2009, and on December 2, 2010 respectively, and that said
Resolution is still in full force and effect and has not been amended or
modified as of the date hereof.

In witness whereof, I have signed this certificate and affixed hereto the seal
of Royal Bank of Canada as of the 3rd day of August, 2012.

 

/s/ A. Nancy Santini

A. Nancy Santini

Assistant Secretary



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA

EXTRACT FROM THE ADMINISTRATIVE RESOLUTIONS ADOPTED BY THE BOARD OF

DIRECTORS OF ROYAL BANK OF CANADA

(hereinafter referred to as the “Bank”)

(Adopted by the Board of Directors of Royal Bank of Canada at a meeting duly
held on October 14, 2004 and most recently amended at a meeting held on December
2, 2014 reconvened December 3, 2014 wtth effects at January 1, 2015)

 

 

ADMINISTRATIVE RESOLUTION 4.2

 

4.2 (a) Any two of the following officers of the Bank acting together, viz: the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Administrative Officer, the Chief Financial Officer, the Chief Risk Officer, a
Group Head, the Chief Human Resources Officer, a Senior Executive
Vice-President, an Executive Vice-President, the Chief Internal Auditor, a
Senior Vice-President a Regional President, a Vice-President, or any other duly
appointed officer of the Bank (herein individually or collectively referred to
as “Officers”), or any one of such Officers acting together with the Secretary
or Assistant Secretary are hereby authorized to sign and deliver for and on
behalf of the Bank any contract, deed, document, undertaking, authorization,
appointment or writing whatsoever (herein individually and collectively referred
to as “Bank Instrument”) and such persons, acting as aforesaid, may further
grant powers of attorney constituting any other person or persons the true and
lawful attorneys of the Bank to sign and deliver one or more Bank Instruments,
and to do and perform one or more acts or things which may be necessary or
desirable to carry on the business and affairs of the Bank. (b) For greater
certainty, powers of attorney executed in accordance with the provisions of
4.2(a) above may be general or specific in terms, but may not empower the
attorneys so constituted to delegate or substitute In turn any of the powers
conferred upon them. (c) Any Bank Instrument signed and delivered in accordance
with the provisions of 4.2(a) above (including pursuant to any power of attorney
granted thereunder), or any Bank Instrument signed in any other manner in
accordance with the specific authorization of the directors expressed by
resolution ano delivered for and on behalf of the Bank, shall be binding upon
the Bank for all legal purposes whether or not the seal of the Bank is affixed
to such Bank Instrument or power of attorney.

I, A. Nancy Santini, Assistant Secretary of Royal Bank of Canada, hereby certify
that the above extract Is a true and correct extract from the Administrative
Resolutions adopted by the Board of Directors of Royal Bank or Canada at a
meeting duly held on October 14. 2004 and most recently amended at a meeting
held on December 2, 2014 reconvened December 3, 2014 With effect as at
January 1, 2015 and that said Resolutions are still in full Force and effect and
have not been amended or modified as of the date hereof.

In witness whereof, l have signed this certificate and affixed hereto the seal
of Royal Bank or Canada as of the 19th day of March 2015.

 

LOGO [g23113stamp168.jpg]

/s/ Nancy Santini

Nancy Santini Assistant Secretary



--------------------------------------------------------------------------------

POWER OF ATTORNEY

KNOW ALL MEN BY THESE PRESENTS THAT Royal Bank of Canada (hereinafter referred
to as the “Bank”), a body corporate duly incorporated by Chapter 59 of the Acts
of Parliament of Canada for the year 1869 and governed by the Provisions of the
Bank Act, being S.C. 1991c. 46, as amended, does hereby make, constitute and
appoint any one of the following persons:

Cecile Hollevoet

James Cogill

Irene Klausmann

Suzanna Mezzanotte

Bryan Osmar

Ruth Preston

as the true and lawful Attorney(s)-in-Fact of the Bank, acting individually, to
execute and deliver in the name of and on behalf of the Bank any and all
agreements, acknowledgements, confirmations or other documents or instruments
documenting or otherwise relating to trading activity of the Bank or effecting
any type of financial or other transaction to which the Bank is a party, whether
involving credit or other derivatives or otherwise, whether for hedging or any
other purpose, and whether involving interest rates, currencies, precious metals
or other commodities, secmities, deposits or placements, or otherwise, and
Including, by way of specific example only and withm1t any limitation to the
foregoing, rate swap, rate cap, rate tloor, rate collar and currency and
interest exchange transactions, forward rate transactions or other exchange or
interest rate protection transactions, repurchase and reverse repurchase
agreements any transaction documented under a credit support annex, or any
combmation of any such transactions or agreements or any option with respect to
ally such transactions or agreements, in each case entered into by the Bank, and
eah and every such agreement, acknowledgement, confirmation or other document or
instrument to be in such form as the above-appointed Attomey(s)-in-Fact may
determine in their sole and absolute discretion, as evidenced by the execution
thereof.

The Power of Attorney dated as of the 8th day of March 2013 In relation to the
above-mentioned matters is hereby revoked and cancelled as of the date hereof.

The Bank hereby ratifies and confirms all that the said Attorney(s)-in-Fact may
have done or caused to be done or do or cause to be done by virtue hereof.

The specimen signatures of such Attorney(s) in-Fact being shown on Schedule ‘A’
annexed hereto.

IN WITNESS WHEREOF the duly authorized representatives of the Bank have affixed
their respective signatures in the City of Toronto, this 1st day of April 2011.

 

ROYAL BANK OF CANADA per:

/s/ Bruce Macdonald

per:

/s/ Emily Jelich

D. Bruce Macdonald Emily Jelich Executive Vice President Vice President



--------------------------------------------------------------------------------

SCHEDULE ‘A’ CERTIFICATE OF

INCUMBENCY TO POWER OF

ATTORNEY

I, D. Bruce Macdonald, Executive Vice President of Royal Bank of Canada, hereby
contim1 that the signatories appearing opposite the following persons names are
the genuine signatures of each such person set out below is a sample of their
true signatures.

 

NAME SPECIMEN SIGNATURE Cecile Hollevoet /s/ Cecile Hollevoet James Cogill /s/
James Cogill Irene Klausmann /s/ Irene Klausmann Suzanna Mezzanotte /s/ Suzanna
Mezzanotte Bryan Osmar /s/ Bryan Osmar Ruth Preston /s/ Ruth Preston

DATED as of this 1st day of April, 2011.

 

/s/ D. Bruce Macdonald D. Bruce Macdonald Executive Vice President